ALLOWABLE SUBJECT MATTER
Claims 1-2, 4-8 and 10-22 are pending and allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of Quellette (WO 2019/071344 A1) teaches assisting a flight crew with functional testing of aircraft systems. An aircraft condition can be used to select one or more functional tests that are applicable based on the aircraft condition.  The aircraft condition can be used to initiate the execution of the one or more applicable selected functional tests.  The aircraft condition can also be used to identify the one or more functional tests that are applicable one a display device so as to guide the flight crew during the execution of the functional tests.
In regarding to independent claims 1, 7 and 14, Quellette taken either individually or in combination with other prior art of record fails to teach or render obvious optimizing tests of systems of an aircraft that comprising a first adjustment module comprising: an acquisition element configured to acquire operating information of the systems during previous uses; a determination element configured to, when the operating information comprises error information relating to operating errors of the systems preventing execution of at least one part of the set of tests; determine at least one replacement test for execution, the at least one replacement test being selected from the list of executable tests; and communicate the at least one replacement test; and a decision element; wherein the first display module is configured to display the at least one replacement test to the operator; and wherein the decision element is configured to: allow the operator to validate inclusion of the at least one replacement test in the set of tests or to cancel the at least one replacement test from the set of tests; and communicate to the selection module: validation information for validating the inclusion of the at least one replacement test in the set of tests; or cancellation information for cancelling the at least one replacement test from the set of tests.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Cheung whose telephone number is (571) 272-6705.  The examiner can normally be reached on Monday, Tuesday and Thursday from 10:00 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Christian Chace, can be reached on (571) 272-4190.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
The fax phone numbers for the organization where this application or proceedings is assigned are as follows:
(571) 273-8300	(Official Communications; including After Final Communications labeled “BOX AF”)
(571) 273-6705	(Draft Communications)

	
	/MARY CHEUNG/           Primary Examiner, Art Unit 3665                                                                                                                                                                                             	June 28, 2022